Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are currently pending and are under examination.
Benefit of priority is to September 27, 2017.

Claim 8 is objected to because of the following informalities:  
Claim 8 refers to “SEQ ID NOS 20 and 21” and should refer to --- SEQ ID NOs: 20 and 21 --- in accordance to 37 CFR 1.821d.
  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10-12 and 18 use the term “about” when describing does and blood pressure, which is indefinite because one cannot know the lower and upper limits of a does of “about 1 to about 20 mg/kg”, for example. While the specification provides a definition for the term “about” at page 6 to be:
	 "About" as used herein when referring to a measurable value such as an amount, a temporal duration, and the like, is meant to encompass variations of ± 20% or ± 10%, more, preferably ± 5%, even more preferably ± 1%, and still more preferably ± 0.1% from the specified25 value, as such variations are appropriate to perform the disclosed methods. 
	This definition is not definitively ± 20% but may also be ± 0.1% from a specified value. Thus, it cannot be ascertained if “about 20 mg/kg” is intended to encompass a dose of 16-24 mg/kg or a dose of 19.98 to 20.02 mg/kg, rendering the claims indefinite.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17 and 18; Claim 4; Claims 2 and 5-16; and Claims 3 and 5-16; is/are rejected under 35 U.S.C. 102a1as being anticipated by:
 Quinn et al. (IDS and reference D1 on PCT-237; June 23, 2017; WO 2016/100803) as evidenced by:
Kashioulis et al. (2018; Adenine-diced chronic renal failure in rates: A model of chronic renocardiac syndrome with left ventricular diastolic dysfunction by preserved ejection fraction. Kidney & Blood Pressure Research. 43: 1053-1064);
 Parati et al. (2016; Hypertension in chronic kidney disease Part 1. Hypertension. 67(6): 1093-1101) and 
DiLullo et al. (2015; Left ventricular hypertrophy in chronic kidney disease patients: From pathophysiology to treatment. CardioRenal Medicine. 5: 254-266).
Quinn et al. teach to treat generalized arterial calcification of infancy (GACI), idiopathic infantile arterial calcification (IIAC) characterized by calcification of the internal elastic lamina of muscular arteries and stenosis due to myointimal proliferation ([0007]), vascular calcification in chronic kidney disease, myocardial ischemia, pseudoxanthoma elasticum (PXE), and any progressive disorder that is characterized by the accumulation of deposits of calcium and other minerals in the arterial and connective tissues ([0014]), and end stage renal disease ([0018]) further including cardiovascular disorders and atherosclerosis ([0076]) by administering soluble ectonucleotide pyrophosphate phosphodiesterase (NPP1). 	While these diseases set forth in Quinn et al. are associated with hypertension and could serve as a basis for rejection of claims drawn to the treatment of hypertension and improving cardiovascular function, this rejection will focus on chronic kidney disease (CKD), noting that a CKD rat model  in which CKD was induced by feeding Sprague Dawley (SD) rats a diet of 0.25-0.75% adenine was studied in the examples of Quinn et al. at page 33+ and Example VIII B at page 39-40 in which CKD was successfully treated with sNPP1-Fc-D10 as determined by a reduction in aortic calcification in CKD rats when compared to CKD rats not treated with the sNPP!-Fc-D10. 
Kashioulis et al. teach (page 1054, paras. 1 and 2) that cardiovascular (CV) disease is the major cause of morbidity and mortality in patients with chronic kidney disease (CKD). The majority of CKD patients die from CV events before developing end-stage renal disease. Interestingly, traditional CV risk factors such as hypertension and hyperlipidemia do not appear to be equally important in CKD patients as in the general population. Instead, non-traditional risk factors specifically related to CKD, such as vascular calcifications, hypervolemia, and electrolyte disorders may be more important. A relevant animal model would be of much use to investigate the pathophysiological mechanisms leading to CV disease in CKD. For this purpose, we have developed a model of severe chronic renal failure in Sprague Dawley rats by feeding animals with chow supplemented with adenine,i.e. adenine-induced chronic renal failure (ACRF). These rats develop tubulointerstitial kidney injury and a pronounced reduction in GFR to about 10% of values in healthy controls. In addition, rats with ACRF develop hypertension, disordered mineral metabolism with secondary hyperparathyroidism, elevated oxidative stress, and an increased aortic pulse wave velocity (PWV). 
Kashioulis et al. teach (page 1054, para. 4) feeding SD rats rat chow containing 0.5% adenine (adenine-induced ACRF, n =28) or identical chow without adenine (pair-fed controls, n =28). Kashioulis et al. show that rats with ACRF have elevated blood pressure and develop LV hypertrophy and diastolic dysfunction while systolic performance was preserved. There was an increased hypertrophy and apoptosis of cardiomyocytes in the LV of ACRF rats. The cardiac abnormalities in ACRF rats resemble those in patients with CKD in which heart failure with preserved ejection fraction is common (Abstract).
Parati et al. provides evidentiary art that chronic kidney disease is accompanied with hypertension. Parati et al. teach that blood pressure should be lowered to less than 140/90 mm Hg to less than 130/80 mm Hg in CKD (page 1094, para. 1).
DiLullo et al. provides evidentiary art that from the early stages of CKD to end-stage renal disease (ESRD), cardiovascular involvement is present including hypertension (page 255, para. 6). DiLullo et al. teach that pathophysiology factors in left ventricular hypertrophy (LVH of CKD and ESRD can be the result of increased systemic arterial resistance, elevated arterial blood pressure, and reduced large-vessel compliance related to aortic calcification which is typical in CKD patients, resulting in myocardial cell thickening (page 257, para. 1). At page 257, para. 3, DiLullo et al. teach that myocardial hypertrophy induces the activation of cellular apoptotic signals and activates metabolic pathways able to increase extracellular matrix production up to fibrosis. Fibrosis leads to progressive impairment in contractility with stiffening of the myocardial wall, systolic and diastolic dysfunction, dilated cardiomyopathy and congestive heart failure.
In summary of the evidentiary art, Kashioulis et al. demonstrate that the adenine induced rat model of CKD used by Quinn et al. results in hypertension and the development of LV hypertrophy and diastolic dysfunction. Parati et al. and DiLullo et al. provide the teaching that patients having CKD also experience hypertension, aortic calcification (as treated by Quinn et al. in their adenine-induced CKD rat model), and cardiac dysfunction. Taken together, a treatment of CKD is also a treatment of these vascular conditions regardless if Quinn et al. actually measured these claimed vascular variables and parameters. 
Thus, the teachings of Quinn et al. to treat CKD in patients by administering soluble NPP1 is a teaching to treat cardiovascular disfunction (Claim 1) by reducing elevated blood pressure and left ventricular systolic and diastolic pressure and stiffness (Claim 17, 2, 3, 4), by reducing blood pressure below 140/90 to below about 120/80 mm Hg (Claims 18).  
 Thus, Quinn et al. teach to treat CKD which is characterized as having hypertension (Claim 3) and cardiovascular disease (Claim 2) by administering soluble NPP1 as a fusion protein (Claim 5) with an Fc region of an immunoglobulin (Claim 6)  and a targeting moiety (Claim 7)  that is Asp10 (Claim 8), wherein the soluble NPP1 fusion protein comprises SEQ ID NOs: 3, 4, 9, 10, 11, or 12 ([0020]), which are identical to instant  SEQ ID NOs: 3, 4, 9, 10, 11, and 12, respectively (Claim 9). 
Quinn et al. teach to administer the soluble NPP1 at doses ranging from about 0.001 to 50, 0.01 to 25, 0.1 to 20, 1 to 10, 2 to 9, 3 to 8, 4 to 7, 5 to 6 mg/kg body weight (0059]; Claims 10, 11, 12).The dose of soluble NPP1 can be administered twice a week (at least 3 days), once per week, 14 days (2 weeks) and once in about 30 days (1 month) ([0060]; Claim 13). Quinn et al. teach to administer the soluble NPP1 weekly, biweekly, or once in about 30 days (1 month) ([0061]; Claim 14). Quinn et al. teach to administer the soluble NPP1 intravenously ([0067]), subcutaneously ([0069]), and by intraperitoneal injection ([0068]) (Claim 15). Quinn et al. teach to co-administer the soluble NPP1 with other therapeutic agents ([0073]; Claim 16).

Claim(s) 2 and 5-16 is/are rejected under 35 U.S.C. 102a1as being anticipated by Quinn et al. (IDS and reference D1 on PCT-237; June 23, 2017; WO 2016/100803).
Quinn et al. teach to treat generalized arterial calcification of infancy (GACI), idiopathic infantile arterial calcification (IIAC) characterized by calcification of the internal elastic lamina of muscular arteries and stenosis due to myointimal proliferation ([0007]), vascular calcification in chronic kidney disease, myocardial ischemia, and any progressive disorder that is characterized by the accumulation of deposits of calcium and other minerals in the arterial and connective tissues ([0014]), and end stage renal disease ([0018]) further including cardiovascular disorders and atherosclerosis ([0076]; Claim 2) by administering soluble ectonucleotide pyrophosphate phosphodiesterase (NPP1) as a fusion protein (Claim 5) with an Fc region of an immunoglobulin (Claim 6)  and a targeting moiety (Claim 7)  that is Asp10 (Claim 8), wherein the soluble NPP1 fusion protein comprises SEQ ID NOs: 3, 4, 9, 10, 11, or 12 ([0020]), which are identical to instant  SEQ ID NOs: 3, 4, 9, 10, 11, and 12, respectively (Claim 9). 
Quinn et al. teach to administer the soluble NPP1 at doses ranging from about 0.001 to 50, 0.01 to 25, 0.1 to 20, 1 to 10, 2 to 9, 3 to 8, 4 to 7, 5 to 6 mg/kg body weight (0059]; Claims 10, 11, 12).The dose of soluble NPP1 can be administered twice a week (at least 3 days), once per week, 14 days (2 weeks) and once in about 30 days (1 month) ([0060]; Claim 13). Quinn et al. teach to administer the soluble NPP1 weekly, biweekly, or once in about 30 days (1 month) ([0061]; Claim 14). Quinn et al. teach to administer the soluble NPP1 intravenously ([0067]), subcutaneously ([0069]), and by intraperitoneal injection ([0068]) (Claim 15). Quinn et al. teach to co-administer the soluble NPP1 with other therapeutic agents ([0073]; Claim 16).


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,493,135. Although the claims at issue are not identical, they are not patentably distinct from each other because:
  The instant Claims are drawn to methods for treating cardiovascular disease by administrating sNPP1 which includes vascular calcification and the patented claims are drawn to methods of treating vascular calcification by administering sNPP1, wherein the patent claims are specific CKD and ESRD as well as GACI and PXE is taught in the instant application to be diseases for treatment of cardiovascular disease with the sNPP1. Therefore, the claimed subject matter in each of the patent and the instant application are co-extensive and obvious one over the other.


Claim 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 10-17, 19-29 of copending Application No. 17/111,156. Although the claims at issue are not identical, they are not patentably distinct from each other because:
  The instant Claims are drawn to methods for treating cardiovascular disease by administrating sNPP1 which includes vascular calcification and the patented claims are drawn to methods of treating vascular calcification by administering sNPP1, wherein the patent claims are specific PXE is taught in the instant application to be diseases for treatment of cardiovascular disease with the sNPP1. Therefore, the claimed subject matter in each of the patent and the instant application are co-extensive and obvious one over the other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656